Exhibit 10.4 AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT This AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is entered into this 13th day of May, 2016 (the “Effective Date”), by and among (a) AVEO PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), (b) HERCULES CAPITAL, INC., formerly known as HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation in its capacity as administrative agent for itself and the Lender (as defined herein) (in such capacity, the “Agent”), and (c) (i) HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership and (ii) the several banks and other financial institutions or entities from time to time parties to the Loan Agreement (as defined below) (collectively, referred to as “Lender”). Capitalized terms used herein without definition shall have the same meanings given them in the Loan Agreement (as defined below).
